—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered February 2, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Joy, J. P., Hart, Gold-stein and Florio, JJ., concur.